Title: To James Madison from Morgan Lewis, 25 September 1808
From: Lewis, Morgan
To: Madison, James



Dear Sir,
Staatsburgh 25th. Sepr. 1808.

Since I last had the Honor of writing you, the eastern federalists have relinquished the Idea of supporting Mr. King for the presidency, and have agreed to unite with the friends of Mr. Pinckney.  So that the latter Gentleman is to be your Antagonist and the former that of Mr. Clinton.  At the Meeting of their Deputies in N. York Mr. Clinton was warmly advocated by Massachusetts & R. Island.  Mr. Otis and Mr. Loyd gave him up with great Reluctance.  The Ground they took was, that they had no other Chance for Success.  Jersey would have come into the Measure, but Connecticut declared, that the feds of that State would oppose it if they stood alone.  Mr. Clinton’s Interest is still on the decline in this State, tho’ his party to the westward, I am informed, is yet respectable, and much reliance is placed on the favorable effect expected to result from the sending of regular Troops into that Quarter to enforce the Embargo.  Could the Presidt. suppose himself justifiable in opening the Commerce of our Country to Spain and Portugal, it would have I think an excellent Effect, particularly should it take place previous to the Meeting of Congress.  It is not enough that we should succeed in the Election.  We ought to have a Majority that will silence future Opposition.
The actual result of the Election in Vermont is still unknown.  It is believed Tichenor is elected Govr:  But that by no means determines the fate of the Legislature.  For the 3 or 4 last years of his Administration, he had a republican Legislature.  I understand we shall succeed in Jersey, tho’ the Contest will be warm.  I am Sir most respectfully your huml Servt.

M Lewis

